          Case 4:18-cv-00358-RM Document 28 Filed 07/24/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael C Osborne,                                No. CV-18-00358-TUC-RM
10                  Plaintiff,                         ORDER
11   v.
12   DiTech Financial LLC,
13                  Defendant.
14
15           Plaintiff filed his Complaint on July 23, 2018 (Doc. 1) and on August 21, 2018
16   sought the Clerk’s entry of default (Doc. 8). The Clerk of Court entered default (Doc. 9),
17   but the Court later granted Defendant’s unobjected-to motion seeking to have the default
18   set aside (see Docs. 11, 13, 15, 18). On October 26, 2018 the Court issued a Scheduling
19   Order, which, among other deadlines, required the parties to file a Joint Settlement Status
20   Report on January 18, 2019 and every 60 days thereafter. (See Doc. 22 at 4.) In addition,
21   the Court ordered the parties to file a Joint Proposed Pretrial Order no later than August
22   9, 2019. (Id.) On January 15, 2019, the parties informed the Court that they had reached a
23   settlement of their claims. (Doc. 23.) On March 13, 2019, before the parties had filed a
24   stipulation of dismissal, Defendant filed a Notice of Filing Bankruptcy (Doc. 24,
25   corrected by Doc. 26), which indicates this case is subject to an automatic stay beginning
26   February 11, 2019 until further order of the Bankruptcy Court.
27           Court will order the parties to file a Status Report within seven days informing the
28   Court of the status of the bankruptcy proceedings and of the parties’ progress, if any,
       Case 4:18-cv-00358-RM Document 28 Filed 07/24/19 Page 2 of 2



 1   toward a finalized settlement of this case.
 2          IT IS ORDERED that within seven (7) days of the date this Order is filed, the
 3   Parties shall file a Status Report as set forth above.
 4          Dated this 24th day of July, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
